Citation Nr: 1828175	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference October 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. The Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 70 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran contends that his service-connected PTSD warrants a disability rating higher than the 50 percent rating currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that the Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent. The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994). 

Following a review of the record, the Board finds that the Veteran's PTSD symptoms approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, entitling him to a disability rating of 70 percent throughout the period on appeal.

In this regard, the evidence of record includes a May 2014 VA examination report which documents the Veteran's suicidal thoughts without plan or intent.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Mar. 27, 2017) (holding that suicidal ideation need not be active in nature to warrant the assignment of a 70 percent rating; rather, the appropriate inquiry is whether either passive or active suicidal ideation, in the absence of other symptoms similar to those listed as examples in the criteria for a 70 percent rating, results in social and occupational impairment with deficiencies in most areas).

VA medical records dated in May 2014 document that a clinician noted that the Veteran's appearance was neat, his demeanor was friendly and cooperative, and his speech was appropriate.  However, the clinician also noted that the Veteran reported a history of marital and work conflicts.  The Veteran also reported that symptoms related to his PTSD included difficulty concentrating, learning, or recalling information; disturbed sleep; irritability or aggression; anxiety; depression; changes in personality; slowed thinking; delusions; hallucinations; daily nightmares; hypervigilance; and angry outbursts.  

The evidence of record also includes a November 2015 private medical opinion from Dr. Jennifer J. Stoeckel (Dr. Stoeckel).  Dr. Stoeckel opined that the Veteran's PTSD caused significant occupational and several impairments with deficiencies in most areas such as work, family relations, judgment, thinking, and mood.  Dr. Stoeckel noted that the Veteran's complaints of significant sleep impairment, diminished motivation, impaired social functioning characterized by period of rage and poor anger control, heightened levels of hypervigilance and hyper-startle, paranoid mentation leading him to be prone to verbal and other altercations with others, poor impulse control, low motivation, diminished ability to relate effectively to others, noticeable alienation from friends and family, and difficulty relating to spouse, were well documented in his medical records.  Additionally, the Veteran reported passive suicidal ideation, extreme feelings of guilt, unprovoked irritability, and difficulty completing tasks.  His treatment records consistently identified ongoing symptoms of PTSD and his treatment records reflected worsening of his symptoms beginning in 2005 after he retired; notes as recent as 2014 document worsening of PTSD symptoms.

The Board acknowledges that the May 2014 VA examiner assigned a GAF score of 55 and opined that the Veteran's level of occupational and social impairment with regard to his PTSD was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  However, as previously stated, the May 2014 VA examiner documented that the Veteran reported passive suicidal ideation.  Further, the May 2014 VA examiner also documented that the Veteran's PTSD symptoms were rated 50 percent disabling at the time of examination and had worsened.    

Given the Veteran's report of suicidal ideations, VA and private medical records documenting worsening of PTSD symptoms, and the opinion from Dr.Stoeckel; it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that the disability due to the Veteran's PTSD most nearly approximates the schedular criteria for a disability rating of 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117 (Fed. Cir. 2013).

In making its determination to not assign the next-higher rating of 100 percent, the Board finds that the Veteran's PTSD symptoms have not been consistent with total occupational and social impairment, and VA examiners have not reported such a level of impairment.  While delusions and hallucinations were reported, the Veteran has not reported persistent delusions or hallucinations (see May 2014 VA examination; November 2015 private opinion).  In addition, although he has described problems with concentration and memory and has reported that his memory is worsening, he has not reported the severity of memory loss described in the 100 percent rating criteria, which contemplates memory loss for names of close relatives, occupation, or his own name.  Additionally, although the Veteran has at times reported suicidal ideation, he has characterized those thoughts as without intent or urge. Thus, a persistent danger of self-harm, consistent with the 100 percent rating criteria, has also not been shown. 

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked during the claim period and that some degree of occupational impairment due to his PTD is clearly evidenced by the record.  Indeed, the Board in this decision grants the Veteran a TDIU.  However, it does not necessarily follow that total occupational and social impairment as characterized in the General Rating Formula for Mental Disorders has been shown.  Here, there is simply not a showing of PTSD symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In short, the Board finds the Veteran's PTSD symptoms are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 70 percent rating under the General Rating Formula, but no more. See Mauerhan, 16 Vet. App. 436.

TDIU

A TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2017). 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.
See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

At the outset, the Board notes that the Veteran currently meets the schedular requirements for a TDIU.  Service connection has been established for PTSD (rated as 70 percent disabling); bilateral high frequency sensorineural hearing loss (rated as 20 percent disabling); tinnitus (rated as 10 percent disabling); right ankle sprain with degenerative arthritis (rated as 10 percent disabling); and shrapnel wounds, buttocks, with retained foreign bodies (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).

After reviewing the evidence of record, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

The record reflects that the Veteran completed his GED and 3 years of college.  He also obtained a welder certificate.  Since service, the Veteran reported primary employment working as a welder for Camp Pendleton.  He retired from Camp Pendleton in 2004 due to PTSD symptoms.  Regarding his current ability to obtain and maintain substantially gainful employment, the evidence of record includes a November 2015 private opinion from Dr. Stoeckel, in which Dr. Stoeckel opined that the Veteran's PTSD precludes competitive employment.  Dr. Stoeckel explained that while the Veteran had worked as a welder for Camp Pendleton for a long period of time, he retired in 2004 due to worsening symptoms of his PTSD.  He admitted throughout his employment having difficulty dealing with management/authority figures as well as coworkers.  He was prone to periods of rage, poorly controlled anger, and improper conduct.  Medical records both prior to 2005 and ongoing, supported deterioration of his symptoms following 2005.  Also supportive of a finding of unemployability was that and in most instances the GAF score identified across areas of psychiatric/psychological assessments was rated at 50 or less which is incompatible with competitive employment.  Since his retirement, he had not been able to establish any level of competitive employment.  He described himself as an artist, reported that he rarely got commissions, had difficulty completing projects, and also had lost jobs before due to the fact that he did not finish projects.  These symptoms would be secondary to the PTSD.  His periods of rage, alienation from others, poor coping mechanisms, avoidance of others, diminished memory and concentration, fatigue, low motivation, interpersonal suspiciousness, poor coping mechanisms, and agitation would render him unemployable secondary to the PTSD beginning in 2005 and forward.  

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that throughout the entirety of the appeal, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  


ORDER

An increased rating of 70 percent for PTSD is granted.

A TDIU is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


